DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a subcombination, classified in A47K 10/48.
II. Claims 16-26, drawn to a subcombination, classified in A61L 9/20.
III. Claims 27-41, drawn to a subcombination, classified in A61K 2/26.
IV. Claims 42-45, drawn to a subcombination, classified in A47K 10/485.
V. Claims 46-49, drawn to a subcombination, classified in F26B 21/004.
VI. Claims 50-55, drawn to a subcombination, classified in A61L 27/3691.
The inventions are independent or distinct, each from the other because:
Inventions of group I and groups II-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group I has separate utility such as at least one anti-bacterial treatment system being situated downstream of at least one hand-receiving opening so that at least a portion of drying airflow or airflow is channeled by at least one conduit to at least one decontamination system so that at least a portion of drying airflow or airflow is filtered or treated to facilitate reducing contamination, which is not a limitation in groups II-VI inventions.  See MPEP § 806.05(d).

Inventions of group III and groups I-II & IV-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group III has separate utility such as at least one airflow generator generating a negative pressure at a hand-receiving area to cause a drying airflow across hands of a user to facilitate drying a hands after they have been positioned in at least one hand-receiving opening, which is not a limitation in groups I-II & IV-VI inventions.  See MPEP § 806.05(d).
Inventions of group IV and groups I-III & V-VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group IV has separate utility such as a Venturi chamber for generating negative air pressure from positive air flow, negative air pressure creating a negative air flow from 
Inventions of group V and groups I-IV & VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group V has separate utility such means for creating a positive air flow, an air output transmitting said positive air flow upon hands, an air input means purposed to receive waste air from said hands and an air decontamination means purposed to decontaminate said waste air, which is not a limitation in groups I-IV & VI inventions.  See MPEP § 806.05(d).
Inventions of group VI and groups I-V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group VI has separate utility such means for creating a negative air pressure; an air input means to utilize said negative air pressure to create an air flow over hands, said air input further comprising a means to collect waste air from hands; and an air decontamination means purposed to decontaminate said waste air, which is not a limitation in groups I-V inventions.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each claim feature requires a separate classification, as discussed above.  
Each claim feature requires separate status in the art when each is classifiable together
Each claim feature requires a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was NOT made to request an oral election to the above restriction requirement, because the restriction requirement is complex and examiner knows from past experience an election will not be made by telephone.  MPEP 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wednesday, April 7, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753